Citation Nr: 0705887	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-28 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound of the right upper extremity.


REPRESENTATION

Appellant represented by:	E.A.C. (appellant's daughter)


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran had civilian guerrilla service from April 1945 to 
February 1946.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The veteran filed a notice of 
disagreement with this decision in March 2004, a Statement of 
the Case was issued in June 2004, and the veteran perfected 
his appeal to the Board in July 2004.  

In February 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

In April 2006, the Board received a completed VA Form 21-22a 
appointing the veteran's daughter, E.A.C., as his 
representative.  This appointment is effective from April 
2006, and no earlier.  See 38 C.F.R. § 20.605(c) (2006).  


FINDING OF FACT

The veteran did not incur a gunshot wound of the right upper 
extremity during active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of a gunshot wound of the right upper extremity 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION 

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided notice as to the 
assignment of disability ratings and effective dates.  
However, no prejudice to the veteran can result because the 
Board is denying his claim, thus rendering moot any questions 
as to these downstream elements.  

VA satisfied the remaining duty to notify by means of a 
letter from the RO to the veteran dated in February 2003, 
prior to the initial adjudication by the RO in March 2003.  
The veteran was told of the requirements to establish a 
successful claim, advised of his and VA's respective duties, 
and asked to submit information or evidence, which would 
include that in his possession, to the RO.  The content and 
timing of this notice complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Additional VCAA 
notice letters were sent to the veteran in February and June 
2004.

Service medical and personnel records are associated with the 
claims file, as are reports from non-VA health treatment 
providers.  Of record are VA Forms 21-4142 Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), dated in January and March 2003.  These 
documents are incomplete in that neither specifies an 
address, asserting only treatment at a first aid station in 
1945.  Furthermore, these documents indicate treatment at 
places that could not possibly still be in existence, first 
aid stations in place during World War II.  As the documents 
do not contain the necessary, and requested, information, no 
further action on the part of VA is warranted.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  However, VA's duty to provide a medical examination 
is not triggered unless the record contains competent 
evidence of a current disability or symptoms of a current 
disability, evidence establishing that an event, injury, or 
disease occurred in service or a disease manifesting during 
an applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record is absent for competent evidence 
that the veteran suffers from the claimed disability, or that 
any disability is associated with his service.  Only the 
veteran's own assertions and those of his daughter provide 
any indication of these two elements.  As these individuals 
are laypersons they are not competent to offer etiological or 
diagnostic evidence.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Furthermore, as 
explained below, all credible and competent evidence of 
record show that the veteran did not suffer a gunshot wound 
of his right upper extremity during service.  As the records 
is absent for competent and credible evidence of any of the 
factors specified in 38 U.S.C.A. § 5103A for imposing a duty 
on VA to obtain a medical examination, the Board declines to 
afford the veteran such an examination.  

The Board thus finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Service Connection

The veteran contends that service connection is warranted for 
residuals of a gunshot wound of his right upper extremity 
that he claims to have incurred during service in World War 
II.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service medical records contain a January 1946 discharge 
report of physical examination, showing his musculoskeletal 
system to be normal and in which the veteran indicated that 
he did not have any wound injury or disease which was 
disabling.  These records also contain an Affidavit For 
Philippine Army Personnel, dated February 26, 1946 and signed 
by the veteran.  The veteran indicated "NONE" under a 
listing of wounds and illnesses incurred during service.  

The veteran has submitted an April 1956 letter signed by 
Florentino M. Fermin M.D.  This letter was previously 
submitted in May 1956 as evidence in a claim for a gunshot 
wound of the right leg, and states that the veteran was 
wounded in the lower part of his leg.  As this letter does 
not refer to a gunshot wound of the right upper extremity, it 
is not probative of any of the elements of service connection 
for this claim.  

Also submitted in support of the instant claim was a document 
titled "Certificate of Relief From Active Duty" and dated 
in April 1946, that contains the words "wounded by gunshot" 
on a line following the printing "[p]hysical condition at 
time of (Discharge)".  This document appears to have been 
altered and the Board finds its authenticity to be suspect.  
Regardless, the document does not indicate the location of 
the wound and is contradicted by the service medical records, 
including the discharge physical examination report, which 
surely would have made mention of a gunshot wound, had one 
existed.  The Board affords this document no probative value.  

The veteran has also submitted two medical certificates from 
the People's Emergency Hospital.  A certificate dated in 
April 2003 reports that the veteran was treated for 
arthritis; a certificate dated in March 2004 reports that the 
veteran was treated for chronic obstructive pulmonary disease 
and neuritis.  Again, as these documents do not mention a 
gunshot wound or the veteran's right upper extremity, they 
are not probative of any of the elements of service 
connection for this claim.  

Also of record is an undated "Certification" indicating 
that the veteran was examined/treated/confined in the Holy 
Infant Clinic for gouty arthritis of his right shoulder.  
This certification does not mention a gunshot wound, and 
thus, is not probative of service incurrence of a gunshot 
wound or of a nexus between his service and any right 
shoulder arthritis.  

Numerous lay statements authored by the veteran's daughter 
have been filed in support of this claim.  These statements 
do not contain any indication that the veteran's daughter had 
any knowledge contemporaneous to the veteran's service.  As 
such, her statements as to what happened during the veteran's 
service are not competent evidence.  See Layno v. Brown, 6 
Vet. App. 465, 470-71 (1994) (lay testimony is competent only 
to matters actually observed).  

Finally, the Board affords considerably greater probative 
value to the contemporaneous service medical records 
indicating no service incurrence of a gunshot wound of the 
right upper extremity than the veteran's contentions of such 
an incurrence; made over a half a century after the alleged 
events.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Furthermore, the 
service medical records would surely have discovered the 
existence of a gunshot wound, and indeed, the veteran's own 
report at that time was that he had received no injuries.  

For the reasons stated above, the preponderance of the 
evidence is against the veteran's claim.  As the Board finds 
that none of the elements of service connection have been 
demonstrated in this case, his claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for residuals of a gunshot 
wound of the right upper extremity is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


